department of the treasury washington d c tax_exempt_and_government_entities_division date mar a0y ujil gy employer_identification_number contact person _- identification_number telephone number t ev by dear sir or madam this is in reply to a letter dated date requesting a ruling under sec_4941 sec_4942 and sec_4945 of the internal_revenue_code with respect to certain proposed activities in a separate communication we have determined that b is tax-exempt under sec_501 of the code and classified as a private_foundation under sec_509 b was formed by execution of its deed_of_trust on b’s activities and operations will be funded by contributions made by c and d in amounts yet to be determined although such amounts will be sufficient to fund the obligations of b and enable it to fulfill its charitable mission and goals the primary and possibly exclusive activities of b will be entering into and making payments under a production agreement with a qualified television producer to provide essential assistance to c b’s trustee to produce unique public service television programs to be broadcast in a public service manner to achieve b's charitable and educational purpose of providing instruction to the public especially senior citizens on subjects useful to individuals especially senior citizens and beneficial to the community the programs will be exclusively of a ican stomp e an educational nature will deal primarily with healthcare and behavioral subjects of particular interest to senior citizens and will be broadcast over cable television outlets for public viewing c has a keen awareness of and ability to select for program production appropriate and important topics of interest to senior citizens in the past c created numerous episodes of the program e which pertained to such topics and which were broadcast by f on two channels over its cable network the costs associated with such prior episodes were paid for with private funding most recently provided c and d and members of their family are substantial shareholders of f and by c and d certain family members are executive employees of f b however will have no contracts agreements or other arrangements with f nevertheless it is expected that the programs produced with funding from b wiil continue to be broadcast over f’s cable network which will be absolutely essential in order to most effectively communicate the information provided in the programs to b’s target audience the important mission of b will be to continue to fund the production of programs of c will serve as she has in the past as the host of all programs which will substantially the same nature as prior programs all for the benefit of the public and especially senior citizens continue to be known as e the programs will continue to include interviews with well-known experts in the fields germane to the subject matters covered in addition b will sponsor a website and will maintain the website available to all members of the public without charge for easy access to the most important information concerning the subjects of the various programs to be funded by b although b will have no direct contractual relationship with f it is certainly expected that the future programs produced with funding from b will continue to be broadcast by f’s cable network although the exact scheduling and frequency of broadcasts may change these programs will also be offered or made available to other cable networks that desire to include the programs as part of their programming primarily as a service to the general_public and especially the elderly when b commences its operations f as well as any other cable network will be it is understood however that f intends to continue its practice of placing spots for prohibited from marketing advertising spots directly in connection with its broadcast of episodes of e advertisers who qualify for the bonus program which may result in the same being broadcast adjacent to or during an episode of e and to continue to place its own promotional spots adjacent to or during its broadcast of e that it does not receive any formal remuneration for an agreement to place commercial spots adjacent to or within any of its broadcasts of any episodes of e no intention to attempt to sell or to sell any commercial advertising in connection with its broadcast of episodes of e in a letter dated date f has represented f further represents that it has when 8b commences its operations it will receive no advertising or other form of commercial revenue from the broadcast of episodes of e while it is possible that in the future b will solicit and may receive qualified sponsorship payments for its acknowledgement of any sponsorship provided to assist with the production of episodes of the program no agreements concerning such sponsorship have been made or are in place other than possible qualified sponsorship payments b will receive no net_income from its production of episodes of the program and will receive no payments in connection with their broadcast except for the possibility of the receipt of payments from broadcasters and others desiring copies of the programs to reimburse b for the costs of providing dubs of the programs in order to fund the production of the e program b will enter into a production agreement with g while it is understood that g will enter into an agreement with f for the broadcast of episodes of e which are funded by b g also will make future episodes of e available for broadcast to other cable service providers and any other interested broadcast outlets for use as public service programming on substantially the same basis upon which g is permitted to make the program available to f for broadcast all rights to the episodes of e produced with funding provided by b will be owned by b the production agreement between b and g will require the use of all amounts paid there under by b exclusively for the charitable educational_purposes described in the production agreement and will also require that g produce detailed written periodic reports describing the actual use of all amounts paid to g by b under the terms of the production agreement g is a sole_proprietorship owned and operated by h h previously has served as the executive producer and director of episodes of e and is highly qualified to continue in that role under the terms of the production agreement with b h is an independent businesswoman and neither she nor g has any other relationship to b its trustees or any other disqualified_person with respect to b made by b to g under the production agreement will reflect fair_market_value in consideration for the production services to be rendered by g and h to b g’s agreement with b will be negotiated at arm’s-length and all payments in addition to the production and direction of future episodes of e h and the staff of g will assist c in researching subjects for episodes moreover although c as in the past will exercise responsibility for identifying program topics h and g’s staff will provide assistance in identifying subject matter experts to be interviewed during future programs among other things g will conduct videotaped interviews of several prospective participants for future episodes and together with c will view the taped interviews to select the person or persons who will participate in future episodes emphasizing that the primary aim of e important and useful information to senior citizens h has noted that even the pace and tempo at which the program is produced and directed for viewing is slower and more deliberative than it would be if the target audience were younger and that this done solely to enhance the ability of senior citizens to understand and absorb the information being provided by the program g will be responsible for all other aspects of filming editing and broadcast details of all future episodes of e including contracting with f and all other broadcast facilities is provide c will receive no compensation_for the services she provides to b including her participation in the production and broadcast of b’s programs the only benefit to c will be in the form of personal satisfaction from the ability to provide important healthcare and other similar information to the public in a manner that she believes currently is not being made available by any other service in a letter dated date you have represented that f is not a disqualified person’ with respect to b within the meaning of sec_4946 of the internal_revenue_code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d e of the code inciudes in the definition of self-dealing any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a private_foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4942_a_-3 of the regulations defines qualifying distributions to include amounts paid to accomplish one or more purposes described in sec_170 or sec_170 sec_53_4946-1 of the regulations provides that the following are disqualified persons with respect to a private_foundation i a substantial_contributor to the foundation as defined in sec_507 and the regulations thereunder ii all foundation managers of the foundation as defined in sec_4946 and paragraph f i of this section you have represented that c and d are disqualified persons with regard to b however the provision of services by c to b would not be considered an act of self-dealing because the services are being furnished without charge exclusively for the charitable educational_purposes of b which are specified in sec_501 furthermore you have represented that f is not a disqualified_person with respect to b moreover the provision of goods services or facilities by b to c is not an act of self- dealing because the value of such furnishing is reasonable and necessary to the performance by c of her tasks in carrying out the charitable educational_purposes of b and is not excessive under the circumstances any benefit to c would be both incidental and tenuous within the meaning of sec_53 d -2 f of the regulations lastly the expenditures made by b in the form of payments to g under the terms of the proposed production agreement for the charitable educationa purposes of b constitute direct charitable acts and qualify for treatment as qualifying distributions because the payments are made to accomplish one or more purposes described in sec_170 moreover such _5- ov v425051 payments are not taxable_expenditures because under the proposed production agreement the funds will be used exclusively for the production of episodes that would be instructive of the public and primarily senior citizens on subjects useful to the individual and beneficial to the community and for no other purpose therefore these payments would count as qualifying distributions within the meaning of sec_4942 and do not constitute taxable_expenditures within the meaning of sec_4945 of the code accordingly based on the above stated facts and circumstances we rule as follows the furnishing of services by c to b is not an act of seif-dealing under sec_4941 of the code because the subject services are being provided without charge and exclusively for purposes specified in sec_501 the furnishing of goods services or facilities by b to c is not an act of self-dealing under sec_4941 because the value of such furnishing is reasonable and necessary to the performance by c of her services in carrying out the exempt purposes of b and is not excessive and because under the circumstances any benefit to c is not more than incidental the expenditures to be made by b in the form of payments to a non- sec_501 organization under the proposed production agreement will constitute direct charitable acts of the type that qualify for treatment as qualifying distributions under sec_4942 of the code because they are paid to accomplish one or more purposes described in sec_170 and are not taxable_expenditures under sec_4945 we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely lior joseph chasin acting manager exempt_organizations technical group
